United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                            September 5, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-41270
                             Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MICHAEL TEJEDA

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 7:00-CR-613-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Michael Tejeda appeals the sentence imposed upon his guilty-plea
conviction for conspiracy to possess with intent to distribute five kilograms or
more of cocaine. See 21 U.S.C. §§ 841, 846. Tejeda argues that the Government
breached an implied promise, or bargained away its discretion, to file a motion
for downward departure pursuant to U.S.S.G. § 5K1.1. However, there is
nothing in the record to indicate that the Government made, much less
breached, a promise to file a § 5K1.1 motion for a downward departure or that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-41270

it “bargained away its discretion” to file such a motion. See United States v.
Hernandez, 17 F.3d 78, 82 (5th Cir. 1994). Tejeda’s argument to the contrary is
without merit.
      AFFIRMED.




                                      2